Citation Nr: 1641647	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-27 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to an increased rating for residuals of colon cancer, currently rated noncompensably (zero percent) disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ) from the RO in San Diego, California.  A transcript of that hearing is of record.  After the Board hearing, the Veteran submitted additional evidence in support of his claims on appeal and waived initial agency of original jurisdiction (AOJ) review of this evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's depressive disorder is related to his military service.

2.  The Veteran's residuals of colon cancer have been asymptomatic for the appeal period and do not more nearly approximate symptomatic residuals with diarrhea, anemia and inability to gain weight.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a compensable rating for residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Codes (DCs) 7343-7328 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to service connection for depressive disorder is being granted, further discussion of the VCAA with regard to this claim is unnecessary.

As to the remaining claim, the requirements of the statutes and regulation have been met in this case.  The Veteran has not disputed the contents of the VCAA notice.  Also, via letters in February 2011 and January 2012, VA notified the Veteran of the evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in September 2012.

Additionally, all available evidence pertaining to the Veteran's increased rating claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, Social Security Administration (SSA) disability records, private treatment records, VA treatment records, VA examination reports, and lay statements.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.  Further, the Veteran was provided VA examinations in March 2011 and June 2012 in connection with his increased rating claim, the reports of which are of record.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected residuals of colon cancer in the context of the pertinent regulations.

Moreover, during the June 2016 Board hearing, the undersigned VLJ explained the increased rating issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is only one medical opinion directly addressing this question, that of the Veteran's private medical doctor, Dr. R.F., who has treated the Veteran for the past 25 years for general medical care, to specifically include major depression.  In a June 2016 letter, Dr. R.F. noted that he had treated the Veteran for the past 20 plus years for major depression and other psychiatric disorders.  He opined that the Veteran had underlying depression symptoms since military service, noting that these symptoms were exacerbated by the Veteran's colon cancer diagnosis and subsequent surgery.  Although he opined that the Veteran's major depression was secondary to his colon cancer in that the depression was exacerbated by the cancer, Dr. R.F. also indicated that the depression had existed since service.  Although Dr. R.F.'s rationale was not extensive, reading his opinion as a whole and in the context of the evidence of record, to include his familiarity with the Veteran's medical history and progression of his psychiatric symptoms, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's depressive disorder is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Currently, the Veteran's service-connected residuals of colon cancer is evaluated as noncompensably disabling under 38 C.F.R. § 4.114, DC 7343-7328.  The Veteran, however, contends that his service-connected colon disability warrants a compensable rating.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).

Under DC 7343, which pertains to malignant neoplasms of the digestive system, a 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for six months. Thereafter, the residuals thereof should be rated accordingly, provided there is no local recurrence of metastasis.

Under DC 7328, which pertains to resection of the small intestine, a 20 percent rating is warranted for symptomatic residuals with diarrhea, anemia, and inability to gain weight.  38 C.F.R. § 4.114, DC 7328.  A 40 percent rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Id.  A 60 percent rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  Id.  The note following DC 7328 states that, where residual adhesions constitute the predominant disability, the disability is to be rated under DC 7301, which pertains to adhesions of the peritoneum.  Id.  Additionally, the note following the rating criteria for peritoneal adhesions, DC 7301, states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114, DC 7301 (2015).

Where, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Turning to the relevant evidence of record, the Veteran was diagnosed with colon cancer and subsequently underwent a sigmoid colon resection and chemotherapy treatment in 1997.  According to a June 2007 letter from the Veteran's private doctor, Dr. R.F., the Veteran had several surveillance colonoscopies since then which showed no recurrence of his cancer.

In May 2010, the Veteran underwent a colonoscopy after presenting with complaints of rectal bleeding.  While a thickened mucosal fold in the ascending colon and an area of questionable flat polypoid lesion in the sigmoid colon was found during the procedure, they were not linked to colon cancer and/or sigmoid colon resection.

In March 2011, the Veteran was afforded a VA examination for evaluation of his residuals of colon cancer in connection with this increased rating claim.  At that examination, the Veteran reported that he had a significant history of diverticulitis with recurrent bouts three to four times yearly, but that he did not recall the year of onset of diverticulitis.  He reported having one bowel movement daily and experiencing constipation once or twice a month.  He denied any history of unexplained weight change, stating that his weight was currently 160 pounds and that he weighed 152 pounds a year ago.  On physical examination, the examiner noted an abdominal scar secondary to sigmoid colon resection.  The examiner noted that the scar was not abnormally pigmented; not indurated; not associated with abnormal texture or contour; not associated with tissue loss or skin breakdown; not adherent to underlying tissue; not associated with inflammation, edema, or keloid formation; superficial; not deep; and not associated with tenderness to palpation.  The examiner diagnosed the Veteran with status post sigmoid colectomy and chemotherapy secondary to colon cancer with no evidence of disease recurrence with resultant scar.  The examiner also concluded that the Veteran's history of diverticulitis was not caused by his colon carcinoma or treatment for his colon carcinoma.  

In April 2012, following complaints of abdominal pain, the Veteran underwent an abdominal ultrasound.  The results were normal.  In May 2012, the Veteran was evaluated by Dr. G.W. for complaints of abdominal fullness, bulge, and pain (only when sitting and lying down).  On examination, the doctor found no obvious hernia, but suspected that this was the cause of his complaints, although noting that it could be internal from adhesions.  However, such adhesions were not linked to the Veteran's colon cancer and/or sigmoid colon resection.  In addition, the doctor noted that the Veteran was experiencing significant constipation, but he did not relate such symptoms to any condition.  Subsequently, in May 2012, the Veteran underwent a CT scan of the abdomen and pelvis.  In regard to the Veteran's sigmoid colon resection, no recurrent mass was found.  Also, no small bowel abnormality was demonstrated.  While an infrarenal abdominal aortic aneurysm, enlarged prostate, bilateral inguinal hernias, and noncalcified left lower lobe nodules were found, the doctor did not link these to the Veteran's colon cancer and/or sigmoid colon resection.  

In June 2012, the Veteran was afforded another VA examination in connection with this increased rating claim.  The examiner found that the Veteran had no signs or symptoms attributable to his service-connected colon condition, to include abdominal and/or colic pain, diarrhea, alternating diarrhea and constipation, and abdominal distention.  The examiner also found that the Veteran did not have weight loss or inability to gain weight attributable to his service-connected colon condition.  The examiner noted an abdominal scar that measured 18 centimeters in connection with the Veteran's sigmoid colon resection.  The examiner further noted that the abdominal scar was linear, superficial, and without breakdown or tenderness.  

Later in June 2012, the Veteran presented to the VA medical center (VAMC) with reports of abdominal pain with radiation into the groin.  In August 2012, the Veteran was diagnosed with chronic bacterial prostatitis, of which no connection between the Veteran's colon cancer and/or sigmoid colon resection was made.

In September 2015, the Veteran presented to the VAMC with reports of changes in stool pattern (i.e., long thin stools) and 18 pound weight loss in the last four to six months, and he subsequently underwent a colonoscopy.  The colonoscopy revealed internal hemorrhoids, diverticulosis in the sigmoid colon and the descending colon, and a six millimeter polyp in the ascending colon (which was resected and retrieved and found to be not cancerous).  Following the colonoscopy, the Veteran returned to the VAMC with complaints of diarrhea (to include bloody diarrhea), abdominal pain, and black tarry stools.  According to a September 2015 VA internal medicine note, the attending physician indicated that the Veteran's diarrhea was attributable to Clostridium difficile toxin and that he was uncertain about the reason for the black tarry stools.  The physician noted that the Veteran was experiencing recurrent urinary tract infections but stated that he was not sure why he got them.  The Veteran's symptoms improved following antibiotic treatment.  In November 2015, the Veteran again presented to the VAMC with complaints of continuing abdominal pain and diarrhea.  At that time, it was suggested that the Veteran's symptoms could alternatively be medicine-related (i.e., due to antibiotics or microscopic colitis related to Proton pump inhibitor).  

Based on the foregoing, the Board finds that a compensable disability rating is not warranted for residuals of colon cancer.  The above evidence reflects that the Veteran's service-connected disability has been asymptomatic during the relevant time period.  While the record reflects complaints of diarrhea, inability to gain weight, rectal bleeding, constipation, abdominal pain, abdominal bloating/discomfort, abnormal stools, and urinary tract infections, the weight of the evidence reflects that these symptoms are not related to the Veteran's colon cancer and/or sigmoid colon resection.  Instead, examiners who conducted the March 2011 and June 2012 VA examinations concluded that the Veteran had no current symptoms relating to his colon cancer and/or sigmoid colon resection.  The other medical evidence of record does not directly address the primary issue in this case of whether the Veteran's reported symptoms relate to his colon cancer and/or sigmoid colon resection.

While the Veteran is competent to report such symptoms and to opine as to some matters of diagnosis and etiology, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the Veteran's statements asserting that his reported symptoms and other non service-connected medical conditions (e.g., diverticulitis, prostatitis, and hemorrhoids) are related to his colon cancer and/or sigmoid colon resection are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this complex medical matter are therefore not competent.  To the extent that these statements are competent, the Board finds that the specific, reasoned opinions of the physicians who conducted the March 2011 and June 2012 VA examinations to be of greater probative weight than the Veteran's more general lay assertions in this regard.  

The Board notes that the Veteran has disputed the accuracy of the reported frequency of his symptoms in the March 2011 VA examination.  See September 2011 Notice of Disagreement.  More specifically, the Veteran contends that he reported the following: having recurrent bouts of diverticulitis monthly instead of three to four times yearly; suffering from constipation three to four times a month instead of once or twice a month; and that his bowel movements have not been once a day for quite some time instead of being daily.  However, regardless of the discrepancy in the frequency of these symptoms noted above, the weight of the evidence reflects that the Veteran's service-connected colon condition has been asymptomatic during the relevant time period, and that the reported symptoms are not related to the Veteran's colon cancer and/or sigmoid colon resection.

The Board further notes that the Veteran has contended that he is entitled to a separate compensable rating for his abdominal scar secondary to his sigmoid colon resection.  However, although the evidence of record demonstrates that the Veteran has an abdominal scar in connection with his sigmoid colon resection, there is no evidence, to include the Veteran's own assertions, that the scar is unstable or painful or nonlinear to warrant a separate compensable rating under the applicable rating criteria.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804.  Thus, the Board finds that the Veteran's abdominal scar does not warrant a separate compensable rating.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  As the Veteran's service-connected colon condition has been asymptomatic, there are no symptoms that are not contemplated by the criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, there is no basis for referral for a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Moreover, The Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence is against a compensable disability rating for residuals of colon cancer.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for depressive disorder is granted.

Entitlement to an increased rating for residuals of colon cancer, currently rated noncompensably disabling, is denied.


REMAND

In a January 2012 statement, the Veteran indicated that he was unemployable due to his service-connected colon condition.  During the pendency of the appeal, SSA disability records were also uploaded to the Veteran's claims file.  Although the Veteran's SSA disability records indicate that he had been receiving disability benefits for back and psychiatric conditions, the medical evidence relied on by the SSA concerning the Veteran's psychiatric condition reference his history of colon cancer.  Additionally, in an April 2015 letter, the Veteran also indicated that he was unemployable due to his psychiatric disorder, which is now service-connected.

Although the Veteran had filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in August 2012, a TDIU claim has also been raised by the record as part of his increased rating claim for residuals of colon cancer.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As indicated above, there is evidence that the Veteran's service-connected disabilities have significantly impacted his employability.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  The Court has made it clear in a series of memorandum decisions its view that even where a formal claim for a TDIU has been adjudicated and not appealed, the issue of entitlement to a TDIU raised as part and parcel of an increased rating claim exists independent of the formal TDIU claim and must be separately adjudicated.  Based on the foregoing, to include the grant of service connection for depressive disorder decided herein, a remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


